Citation Nr: 1202082	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-18 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for radiculopathy of both lower extremities (claimed as numbness and pain in both lower extremities) as secondary to service-connected L5-S1 grade I spondylolisthesis with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran served on active duty from October 1986 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2010 for further development.


FINDING OF FACT

The Veteran has degenerative disc disease of his lumbar spine with intervertebral disc syndrome.  This is related to service and is manifested by low back and radicular referred pain of the lower extremities.  


CONCLUSION OF LAW

The criteria for service connection for radiculopathy, both lower extremities, are met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the Veteran's claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

The Veteran seeks service connection for radiculopathy of both lower extremities.  He is currently service-connected for L5-S1 grade I spondylolisthesis with degenerative changes.  

On VA examination in April 2005, degenerative disc disease of the Veteran's lumbar spine was diagnosed.  Intervertebral disc desiccation from L1 to S1 was reported on private magnetic resonance imaging (MRI) in January 2006.  The Veteran had decreased vibration testing on VA examination in January 2008.  

On VA examination in November 2010, degenerative disc disease - facet arthritis was diagnosed, as was intervertebral disc syndrome.  The examiner indicated that it was at least as likely as not that it was service connected.  The examiner reviewed the claims folder and indicated that the current lumbar spine condition with radicular pain started in service.  Furthermore, service treatment records show lower extremity problems in service to include decreased sensory of the left big toe in March 1988 and similar problems in July 1987. 

Based on the evidence, the Board concludes that service connection is warranted for radiculopathy of both lower extremities as an additional manifestation of the Veteran's service-connected back condition which had its onset in service.  There were symptoms in service and degenerative disc disease and intervertebral disc syndrome have been diagnosed and the radicular or referred pain he is having now has been related to service by the examiner in November 2010.  

While there was a recent normal electromyogram/nerve conduction study, the examiner considered that evidence in rendering his opinion, and, in any event, the evidence of record indicates that he has lower extremity radiculopathy from his service-connected degenerative disc disease.  









ORDER

Service connection for radiculopathy of both lower extremities is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


